{¶ 1} The judgment of the court of appeals is affirmed on the authority of State v. Jones, 148 Ohio St.3d 167, 2016-Ohio-5105, 69 N.E.3d 688, with respect to the issues raised in the appeal, and on the authority of State v. Thomas, 148 Ohio St.3d 248, 2016-Ohio-5567, 70 N.E.3d 496, with respect to the issues raised in the cross-appeal.
O’Connor, C.J., and Pfeifer, Lanzinger, French, and O’Neill, JJ., concur.
Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Daniel T. Van, Assistant Prosecuting Attorney, for appellee and cross-appellant.
Robert L. Tobik, Cuyahoga County Public Defender, and Erika B. Cunliffe, Assistant Public Defender, for appellant and cross-appellee.
O’Donnell and Kennedy, JJ., concur with respect to the appeal, dissent with respect to the cross-appeal, and would reinstate the sentence imposed by the trial court.